Name: 77/447/EEC: Commission Decision of 24 June 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'GE (Li) Coaxial Detector ORTEC, model 8101-1022 V'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-07-15

 Avis juridique important|31977D044777/447/EEC: Commission Decision of 24 June 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'GE (Li) Coaxial Detector ORTEC, model 8101-1022 V' Official Journal L 175 , 15/07/1977 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 4 P. 0069 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 24 JUNE 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' GE ( LI ) COAXIAL DETECTOR ORTEC , MODEL 8101-1022 V ' ( 77/447/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS BY LETTER DATED 3 FEBRUARY 1977 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' GE ( LI ) COAXIAL DETECTOR ORTEC , MODEL 8101-1022 V ' SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 3 JUNE 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A GERMANIUM-LITHIUM DETECTOR WITH SELF-CONTAINED CRYOSTAT , PRE-AMPLIFIER AND FILTER , USED AS A HIGH-RESOLUTION DETECTING INSTRUMENT FOR NUCLEAR RADIATION IN METALS ; WHEREAS THE CHARACTERISTICS OF THIS DETECTOR AND ITS INTENDED USE RENDER IT MATERIAL SPECIALLY ADAPTED FOR SCIENTIFIC RESEARCH IN THE FIELD OF NUCLEAR PHYSICS ; WHEREAS , THEREFORE , IT HAS THE CHARACTER OF SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' GE ( LI ) COAXIAL DETECTOR ORTEC , MODEL 8101-1022 V ' MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 JUNE 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION